Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1, 3, and 5-14 are rejected under 35 U.S.C. 101 because the claimed invention as a whole, considering all claim elements both individually and in combination, is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As summarized in the 2019 Patent Subject Matter Eligibility Guidance, is determined based on a Two-Part Analysis for Judicial Exceptions.  In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter.  The instant application includes claims concerning a fraud prevention system or an information processing device (i.e., a machine) in claims 1, 3, and 5-14.
In Prong 1 of Step 2A, it must be determined whether the claimed invention recites an Abstract Idea, Law of Nature or a Natural Phenomenon.
In particular exemplary presented claim 1 includes the following underlined claim elements:
1. A fraud prevention system, comprising
 capable of playing a game according to an inserted first game value and paying 5out a second game value according to a result of the game, and
 an information processing device capable of communicating with the gaming machine, wherein 
the gaming machine includes: 
a bill validator capable of inserting the first game value from outside;
a communication interface; and
10a first processor configured to transmit through the communication interface, insertion information representing an inserted amount of the first game value and an insertion time thereof and payout information representing a payout amount of the second game value paid out and a payout time thereof, and 
the information processing device includes a second processor that determines presence of a fraudulent act based upon the insertion information and the payout information,
wherein the second processor determines that the fraudulent act is committed when the insertion information and the payout information satisfy all of a plurality of conditions, 
wherein the plurality of conditions include: 
a first condition that the inserted amount exceeds a predetermined amount; 
a second condition that an interval between the insertion time and the payout time is equal to or less than a predetermined interval; and 
a third condition that a difference between the inserted amount and the payout amount is equal to or less than a predetermined difference, and 
wherein the first processor: Page 2 of 15 
updates a credit counter based on the inserted first game value; 
executes a game by receiving a bet from a player based on the credit counter; 
determines a prize according to a result of the game; 
updates the credit counter based on the prize, the second game value being paid out based on the credit counter.

The claim elements underlined above, concern Certain Methods of Organizing Human Activity including managing personal behavior or relationships that have been identified by the courts as an Abstract Idea because they describe a set of rules.
As the exemplary claim recites an Abstract Idea, Law of Nature or a Natural Phenomenon it is further considered under Prong 2 of Step 2A to determine if the claim recites additional elements that would integrate the judicial exception into a practical application.  Wherein the practical applications are set 
With respect to the above the claimed invention is not integrated into a practical application because it does not meet the criteria of MPEP §2106.05(a-c,e) and although it is performed on a gaming machine, an information  processing device, a first and second processor, a bill validator, and a communication interface it is not directed to a particular machine because the hardware elements are not linked to a specific device/machine and would reasonable include other networked devices such as vending machines, slot machines, arcade games, automated teller machines, and the like.  Accordingly, the claims limitations are not indicative of the integration of the identified judicial exception into a practical application, and the consideration of patent eligibility continues to step 2B.

Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  The additional element(s) or 
Accordingly, as presented the claimed invention when considered as a whole amounts to the mere instructions to implement an abstract idea [i.e. software or equivalent process steps] on a generic computer [i.e. controller or processor] without causing the improvement of the generic computer or another technology field.
The applicant’s specification is further noted as supporting the above rejection wherein neither the abstract idea nor the associated generic computer structure as claimed are disclosed as improving another technological field, improvements to the function of the computer itself, or meaningfully linking the use of an abstract idea to a particular technological environment (Applicant’s specification Paragraphs [0003], [0020], [0062],  [0106], [0152]-[0154]).  In particular the applicant’s specification only contains computing elements which are conventional and generally widely known in the field of the invention described, and accordingly their exact nature or type is not 
“[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . .a computer,’ . . . that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132S. Ct. at 1301). In this case, the claims recite a generic computer implementation of the covered abstract idea.
  The remaining presented claims 3, and 5-14 either incorporate through claim dependency or separately present substantially similar abstract concepts as noted with reflection to exemplary claim 1 above and therefore are similarly directed to or otherwise include abstract ideas.
Therefore, the listed claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1, 3, 5, 6, 8-11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al (US 2015/0279155) in view of Moody (US 9,138,634).

Claim 1: The combination of Chun & Moody teaches a fraud prevention system, comprising 
a gaming machine capable of playing a game according to an inserted first game value and paying out a second game value according to a result of the game(Chun Paragraphs [0188], [0288], [0534], [0536] [0542], [0544]; Figures 2 & 5; Elements 250, 251 ), and 
an information processing device capable of communicating with the gaming machine(Chun Figure 2, ; Element 236), wherein 
the gaming machine includes: 
a bill validator capable of inserting the first game value from outside(-Wherein the terms bill validator and bill acceptor are used interchangeably by the prior art- Chun Paragraph [0188], [0320], [0555]); 
a communication interface (Chun Figure 2, ; Element 205; Paragraph [0185]); and  
a first processor configured to transmit through the communication interface insertion information representing an inserted amount of the first game value and an insertion time thereof and payout information representing a payout amount of the second game value paid out and a payout time thereof(Chun 
the information processing device includes a determination part that determines presence of a fraudulent act based upon the insertion information and the payout information (Chun Paragraphs [0143], [0185], [0560]).
wherein the second processor determines that the fraudulent act is committed when the insertion information and the payout information satisfy all of a plurality of conditions (Chun Paragraph [0557]-[0560] Figure 10 & 11), 
wherein the plurality of conditions include: 
a first condition that the inserted amount exceeds a predetermined amount (Chun Paragraphs [0070]-[0073], [0113], [0114], [0143], [0560]); 
a second condition that an interval between the insertion time and the payout time is equal to or less than a predetermined interval (Chun Paragraphs [0070]-[0073], [0113], [0114], [0143], [0560]); and 
a third condition that a difference between the inserted amount and the payout amount is equal to or less than a predetermined difference(Chun Paragraphs [0070]-[0073], [0113], [0114], [0143], [0435], [0560]), and 
wherein the first processor: Page 2 of 15 
Moody Col 3:49-63, 5:37-48); 
executes a game by receiving a bet from a player based on the credit counter (Moody Col, 5:37-48); 
determines a prize according to a result of the game (Moody Col 3:49-63; 6:34-64); 
updates the credit counter based on the prize, the second game value being paid out based on the credit counter (Moody Col 3:49-63, 4:24-27).
Chun teaches the invention including the tracking of game events including inserted monetary amounts, and cashout amounts connected to game player on electronic gaming machines(EGMs) as cited herein above.  While the prior art of Chun does not explicitly describe the use of game meters to maintain a balance reflective of player inserted amounts, wagers, winnings, and amounts paid out, in an analogous invention Moody teaches that these features were known and/or conventional operations on electronic gaming machines before the earliest effective filing date of the instant application.  It would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated the use of game meters to track player balances as taught by Moody in the invention of Chun in order to ensure that credit balances and changes thereto were maintained in a real-time and Chun Paragraph [0024], [0025])

Claim 3: The combination of Chun & Moody teaches an information processing device capable of communicating with a gaming machine, the device comprising: 
a communication interface capable of communicating with the gaming machine (Figure 2: Element 205, 236, 250); and 
a processor part configured to receive insertion information representing an inserted amount of a first game value inserted from outside in the gaming machine and an insertion time thereof and payout information representing a payout amount of a game value paid out in the gaming machine and a payout time thereof from the gaming machine and to determine presence of an fraudulent act based upon the received insertion information and the received payout information(Chun Paragraphs [0143], [0560]);
wherein the processor determines the presence of the fraudulent act when the insertion information and the payout information satisfy all of a plurality of conditions(Chun Paragraph [0557]-[0560] Figure 10 & 11), and 
wherein the plurality of conditions include: 
a first condition that the inserted amount exceeds a predetermined amount(Chun Paragraphs [0070]-[0073], [0113], [0114], [0143], [0560]); 
Chun Paragraphs [0070]-[0073], [0113], [0114], [0143], [0560]); and 
a third condition that a difference between the inserted amount and the payout amount is equal to or less than a predetermined difference(Chun Paragraphs [0070]-[0073], [0113], [0114], [0143], [0435], [0560]), 
wherein the second game value is paid out in the gaming machine based on a Page 3 of 15 credit counter that is updated based on a prize according to a result of a game which is executed by receiving a bet from a player based on the credit counter updated by the first game value(Moody Col 3:49-63, 4:24-27, 5:37-48, 6:34-64).
Chun teaches the invention including the tracking of game events including inserted monetary amounts, and cashout amounts connected to game player on electronic gaming machines(EGMs) as cited herein above.  While the prior art of Chun does not explicitly describe the use of game meters to maintain a balance reflective of player inserted amounts, wagers, winnings, and amounts paid out, in an analogous invention Moody teaches that these features were known and/or conventional operations on electronic gaming machines before the earliest effective filing date of the instant application.  It would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated the use of game meters to track player balances as taught by Moody in the invention of Chun in order to ensure that credit balances and changes thereto were maintained in a real-time and in a manner suitable to allow the detection of Chun Paragraph [0024], [0025])

Claim 5: The combination of Chun & Moody teaches the fraud prevention system according to claim 1, wherein the predetermined difference is a minimum bet amount required for one game(-where Chun teaches detecting the “no gaming activity” between the deposit and withdrawal of funds that that is less than a bet including a minimum bet -  Chun Paragraph [0435]).  

Claim 6: The combination of Chun & Moody teaches the fraud prevention system according to claim 1, wherein the second processor stores, when receiving the insertion information and the payout information from the gaming machine, information card identification information of an information card used in the gaming machine, information representing continuous use associated with the identification information, and an image data of a face image of the player at the gaming machine(Chun Paragraphs [0176], [0180], [0267], [0302])
wherein the information representing continuous use indicates that the information card is continuously used when the information card identification information has been previously stored with other insertion information and other payout information(-Wherein the player tracking data continuously tracking player gaming activity- Chun Paragraphs [0176]), and 
wherein the second processor associates the insertion information and the payout information with the other insertion information and the other payout Chun Paragraphs [0126], [0267], [0302]). 
The prior art combination of Chun & Moody teach the invention as set forth above including the use of player tracking and facial recognition to identify the players (Chun Paragraphs [0126], [0267], [0302]).  While the combination of Chun & Moody is silent regarding the use of the facial recognition to ensure that the player payout and insertion information recorded in player tracking system and associated with a particular player is that same player, it would have been obvious to one ordinary skill in the art before the earliest effective filing date of the claimed invention to have to utilized the known, and facial recognition to identify the players as taught by Chun with the player tracking system of Chun in order to periodically verify the that the player associated recorded player tracking data is the same and to quickly identify player tracking cards that may have been misplaced or stolen.

Claim 8: The combination of Chun & Moody teaches the fraud prevention system according to claim 1, wherein the plurality of conditions further include a fourth condition that a number of times of games is equal Page 4 of 15to or less than a predetermined number of times(-encompassing no gaming activity- Chun Paragraphs [0435]).  

9: The combination of Chun & Moody teaches the fraud prevention system according to claim 1, wherein a plurality of conditions further include a fourth condition that a number of times of cash-out operations accumulated in at least one gaming machine exceeds a predetermined number of times(Chun Paragraphs [0073]).  

Claim 10: The combination of Chun & Moody teaches the information processing device according to claim 3, wherein the predetermined difference is a minimum bet amount required for one game (-where Chun teaches detecting the “no gaming activity” between the deposit and withdrawal of funds that that is less than a bet including a minimum bet -  Chun Paragraph [0435]).  

Claim 11: The combination of Chun & Moody teaches the information processing device according to claim 3, wherein the processor stores, when receiving the insertion information and the payout information from the gaming machine, information card identification information of an information card used in the gaming machine, information representing continuous use associated with the identification information, and an image data of a face image of the player at the gaming machine(Chun Paragraphs [0176], [0180], [0267], [0302]), 
wherein the information representing continuous use indicates that the information card is continuously used when the information card identification information has been previously stored with other insertion information and other Chun Paragraphs [0176]),, and 
wherein the processor associates the insertion information and the payout information with the other insertion information and the other payout information in a series of history information when the image data indicates a same face as an image data stored with the other insertion information and the other payout information (Chun Paragraphs [0126], [0267], [0302]). 
The prior art combination of Chun & Moody teach the invention as set forth above including the use of player tracking and facial recognition to identify the players (Chun Paragraphs [0126], [0267], [0302]).  While the combination of Chun & Moody is silent regarding the use of the facial recognition to ensure that the player payout and insertion information recorded in player tracking system and associated with a particular player is that same player, it would have been obvious to one ordinary skill in the art before the earliest effective filing date of the claimed invention to have to utilized the known, and facial recognition to identify the players as taught by Chun with the player tracking system of Chun in order to periodically verify the that the player associated recorded player tracking data is the same and to quickly identify player tracking cards that may have been misplaced or stolen.

Claim 13: The combination of Chun & Moody teaches the information processing device according to claim 3, wherein the Page 5 of 15 plurality of conditions further include a fourth condition that a number of times of games is equal to or less than a Chun Paragraphs [0435]).  

Claim 14: The combination of Chun & Moody teaches the information processing device according to claim 3, wherein a plurality of conditions further include a fourth condition that a number of times of cash- out operations accumulated in at least one gaming machine exceeds a predetermined number of times (-where Chun teaches detecting the “no gaming activity” between the deposit and withdrawal of funds that that is less than a bet including a minimum bet -  Chun Paragraph [0435]).  

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable Chun et al (US 2015/0279155) in view of Moody (US 9,138,634) as applied to at least claims 1, 3, 5, 6, 8-11, 13, and 14  above, and further in view of Rader et al (US 20100197383).


Claim 7: The combination of Chun, Moody, & Rader teaches the fraud prevention system according to claim 6, wherein the information card includes a non-member information card that is not registered as a member (Rader Paragraphs [0074], [0094], [0172]).  
Despite teaching the invention including the use of player tracking as cited herein above the combination of Chun & Moody does not explicitly teach the use Rader Paragraphs [0074], [0094], [0172]).  It would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated the use of unregistered cards as taught by Rader in the combination of Chun & Moody in order to offer players the ability to participate in gaming anonymously and separately allowing the blocking of cards tied to detected fraudulent use (Rader Figure 12)

Claim 12: The combination of Chun, Moody, & Rader teaches the information processing device according to claim 11, wherein the information card includes a non-member information card that is not registered as a member (Rader Paragraphs [0074], [0094], [0172]).  
Despite teaching the invention including the use of player tracking as cited herein above the combination of Chun & Moody does not explicitly teach the use of a card that is not registered as a member, however in an analogous teaching Rader teaches that it was known before the earliest effective filing date of the instant application to utilize cards that are not registered as a member alternatively described as unregistered or “day use” cards (Rader Paragraphs [0074], [0094], [0172]).  It would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated the use of unregistered cards as taught by Rader in the combination of Chun & Moody in order to offer players the Rader Figure 12).

Response to Arguments
Applicant's arguments filed March 18th, 2021 have been fully considered but they are not persuasive. 
The previously presented rejection of claims 1, 2, 3 under 35 U.S.C. §112(b) and/or §112(f) have been overcome through applicant presented amendment and/or the cancellation of claims.
Commencing on pages 7 through 12 of the Applicant’s presented remarks the Applicant challenges the rejection of claims 1 and 3 under 35 U.S.C. §101 as being directed to non-statutory subject matter for the following reasons:
(1) that the recited abstract idea is integrated into a practical application under Prong Two of step 2A because as best understood the claimed invention operates to enable to determine a fraudulent act with a particular machine (i.e., a wager game machine) (Pages 7 through 10); and
(2) that the claimed invention provides an inventive step under Step 2B because the claimed invention is proposed to operate in an -unconventional way- when considered in combination with the recited hardware (Page 10 through 12).  The Applicant cites the court decisions in McRO, Inc. dba Planet Blue v. Bandai Namco Games America Inc., 120 USPQ2d 1091 (Fed. Cir. 2016) and Enfish LLC v. Microsoft Corp. 822 F.3d 1327, 118 U.S.P.Q.2d 1684 (Fed. Cir. 2016) in support.


(1)(a)  MPEP 2106.05(b) provides that limitations directed to the implementation of an abstract idea through or by use of a particular machine are indicative of the integration of an abstract idea into a practical application.  In consideration of the same the rejection of record notes, “With respect to the above the claimed invention is not integrated into a practical application because it does not meet the criteria of MPEP §2106.05(a-c,e) and although it is performed on a gaming machine, an information  processing device, a first and second processor, a bill validator, and a communication interface it is not directed to a particular machine because the hardware elements are not linked to a specific device/machine and would reasonable include other networked devices such as vending machines, slot machines, arcade games, automated teller machines, and the like”.  The Applicant’s presented arguments do not acknowledge this previously presented and now updated underpinning for why the claimed invention as presented does not fairly support the presence of a particular machine as proposed.  Additionally, the reference “wager game machine” denotes the use of a device but does not support a particular hardware configuration of the device as proposed;
(2)(a)  The Applicant’s remarks proposing that the invention is operating in an unconventional way are not immediately clear as the rejection of record draws upon the disclosure of the applicant’s specification and the drafting requirements of the same as set forth by 37 CFR 1.71 when determining the conventionality of 
Responsive to the applicant’s remarks of this section, it is noted that Enfish, LLC v. Microsoft Corp.  explicitly presents on page 12 of the decision “In this case, however, the plain focus of the claims is on an improvement to computer functionality itself, not on economic or other tasks for which a computer is used in its ordinary capacity…Rather, they are directed to a specific improvement to the way computers operate, embodied in the self-referential table” (emphasis added).  Accordingly, the enhanced functionality that is referenced in Enfish is fairly understood to describe the functionality of the computer itself and a specific improvement to the way computers operate but would specifically not support other tasks for which a computer is used in its ordinary capacity.   In the instant application the plain focus of the claim is on an improved algorithm and rules for determining a game state for which a computer is utilized in its ordinary capacity to enact and accordingly the claimed invention does not meet the eligibility criteria as discussed in Enfish, LLC v. Microsoft Corp. as presented.
Response to the applicant’s remarks of this section directed to McRO, Inc. dba Planet Blue v. Bandai Namco Games America Inc., it is noted that court relied upon a similar manner as was discussed in Enfish, LLC v. Microsoft Corp., insomuch as the court looked for “an improvement in computer-related technology”.  Wherein an "improvement in computer-related technology" is not 


(3) That Chun does not teach limitations directed to utilizing identifying an amount of difference between cash-in and cash-out amounts equal to or less than a predetermined difference as a condition for determining the presence of a fraudulent transaction;
(4) That Chun does not teach limitations directed to utilizing amounts above a predetermined cash amount as a condition for determining the presence of a fraudulent transaction;
(5) That claims 5-14 depend on either claims 1 or 3 and should be found allowable over the prior art of record based on items (3) and (4) as presented herein above;
(6) That claims 5-14 present additional newly presented features that are proposed as not being taught by the prior art of Chun

Responsive to the preceding elements (3) through (6) the following is respectfully noted:
(3)(a)  As cited in the rejections presented herein above the prior art of Chun teaches limitations directed to utilizing identifying an amount of difference between cash-in and cash-out amounts equal to or less than a predetermined difference as a condition for determining the presence of a fraudulent transaction in at least so much as Chun teaches utilizing minimal or “no gaming” activity between the player cash-in and 
(4)(a)  As cited in the rejections presented herein above the prior art of Chun teaches utilizing amounts above a predetermined cash amount as a condition for determining the presence of a fraudulent transaction
(5)(a) As claims 1 and 3 remain rejected at present they cannot support the incorporation of allowable subject matter into additional claims as proposed.
(6)(a) The features of newly presented claims 5-14 are addressed herein above under the combination the prior art Chun & Moody or Chun, Moody, & Rader.

In view of the preceding the rejection of claims is respectfully maintained as presented herein


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451.  The examiner can normally be reached on M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/R.E.M/Examiner, Art Unit 3715    
/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715